        Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 1 of 7



Laurence Stinson
Scott Stinson
STINSON LAW GROUP, P.C.
1421 Rumsey Avenue
Cody, Wyoming 82414
307.587.0300
Fax: 307.527.6092
Email: laurence@stinsonlawyers.com

Tom Keegan
KEEGAN, KRISJANSONS, & MILES, PC.
1233 Bleistein
Cody, Wyoming 82414
307.587.2385
t.keegan@kkmattorneys.com

Attorneys for Plaintiffs




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF WYOMING

                                              )
RODNEY MIEARS and MARIAN                      )
MIEARS, husband and wife,                     )   Civil Action No. 18-CV-225-NDF
                                              )
              Plaintiff,                      )
                                              )
       vs.                                    )
                                              )   PLAINTIFF’S RESPONSE TO
SYSCO MONTANA, INC.                           )   DEFENDANT’S MOTION FOR
                                              )   MANDATORY SETTLEMENT
               Defendant.                     )   CONFERENCE
                                              )
                                              )

      COMES NOW Plaintiffs, by and through their counsel, Stinson Law Group,

P.C., and Keegan, Krisjansons, & Miles, P.C., and hereby submit their Response to

Defendant’s Motion for Mandatory Settlement Conference Pursuant to Rule 16.3

USDCLR. Plaintiffs advise the Court as follows:

                              Motion to Extend – Page 1 of 7
 Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 2 of 7



1. Plaintiffs agree with Defendant’s position that discovery is far enough along

   that mediation can now occur.            But Plaintiffs respectfully request the

   imposition of ground rules so that any mediation will have the optimal

   chance of success and simultaneously avoid the wasting of time. Plaintiffs

   previously proposed ground rules in advance of mediation, which ground

   rules the Defendant rejected and, instead, seeks to force mediation.

2. Plaintiffs ask the Court to impose the following conditions on any

   mediation:

      a. That the parties make a full and complete statement of the case

          during a joint session with the mediator at the outset of the

          mediation.

      b. That the parties recognize that Plaintiffs have already made an

          opening demand and that Defendant make an opening offer in

          advance of mediation so that the mediator and the Plaintiff can

          assess whether in-person mediation and its associated costs and

          travel and time are merited. This will allow the mediator to

          determine whether Defendant is proceeding in good faith in

          mediation. Plaintiffs have demanded a specific threshold number

          from Defendant as an opening offer in good faith, and Defendant has

          declined. Plaintiffs will provide this information to the mediator

          upon request, but have withhold it here.




                          Motion to Extend – Page 2 of 7
Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 3 of 7



    c. That the parties provide any information reasonably requested by

       the other side during mediation, including reasonable requests for

       additional information from the parties.

    d. That the parties consider and respond within thirty (30) minutes to

       all counteroffers within the case’s reasonable settlement value.

    e. That the parties stay at the mediation as long as needed to resolve

       the matter, if possible.

    f. That Plaintiffs need only sign a confidentiality provision for

       additional   consideration        under          the   condition   that   the   tax

       requirements of the Rodman IRS case (Amos v. Commissioner, 2003

       WL 22839795 (T.C. 2003)) are satisfied.

    g. That there shall be no confidentiality about any of the underlying

       facts of the case or of the fact that a confidential settlement has

       occurred, but Plaintiffs will agree to keep the number confidential.

       Plaintiffs contend that confidentiality of the underlying facts is

       against the public interest of safety and deterrence of bad conduct by

       Defendant or its parent or affiliates or similarly situated trucking

       companies.

    h. That Defendant’s decision-making representatives be physically

       present for the duration of the mediation.

    i. That if Defendant or its parent company is relying on insurance

       coverage to pay any portion of the settlement, an insurance adjuster




                       Motion to Extend – Page 3 of 7
 Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 4 of 7



          with full settlement authority be physically present for the duration

          of the mediation.

      j. That if the case settles, Defendant shall pay any agreed upon

          settlement funds no later than 30 days after the date of the

          settlement and that any payment received after the 30 days must

          include interest at the rate of 12% per annum.

3. Because the crash caused Plaintiff Rodney Miears to have significant to

   severe pain while remaining in a static position, such as sitting in car, and

   this is a reason he was disabled as a Wyoming Highway Patrol Trooper,

   Plaintiffs ask that any mediation occur in Cody, Wyoming which is where

   Plaintiffs live and where the crash occurred.

4. Plaintiffs agree that it would be helpful to have a mediator with judicial

   experience, but also one that is willing to travel to Cody, Wyoming. For this

   reason, Plaintiff previously proposed Judge John Brooks, Ret., as a

   mediator. John Brooks is willing to travel to Cody, Wyoming for the

   mediation. Judge Brooks handled civil trucking cases before taking the

   bench, has the necessary judicial experience, and is otherwise qualified.

   Plaintiffs are agreeable to another mediator, including a different judge,

   magistrate, or lawyer.

5. Plaintiffs believe the applicable law is well-settled. An employer is subject

   to liability for torts committed by employees while acting within the scope

   of their employment. This is basic Wyoming law and is also stated in §2.04

   of the Restatement of the Law, Third, Agency. The Wyoming Supreme

                            Motion to Extend – Page 4 of 7
 Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 5 of 7



   Court has said that, “direct negligence claims effectively impute the

   employee's liability for his negligent conduct to the employer, similar to

   vicarious liability.” Bogdanski v.Budzik, 408 P.3d 1156, ¶22 (Wyo. 2018).

6. Defendants appear to take the position that Bogdanski holds that when

   an employer has admitted liability under the doctrine of respondeat

   superior for its driver’s negligence, it is always improper to allow direct

   claims against the employer on other theories of imputed negligence.

   While the Wyoming Supreme Court did hold in Bogdanski that a plaintiff

   cannot ordinarily bring independent claims against a motor carrier for

   negligent entrustment, supervision, hiring and retention in cases where

   the motor carrier has admitted liability for its employee’s negligence

   under respondeat superior, the Wyoming Supreme Court did not bar

   direct negligence claims in lieu of naming the driver or bar claims based

   on punitive conduct. It appears punitive claims were not raised in

   Bogdanski.

7. This Court, however, has followed a majority rule in Hockaday v. Aries

   Logistics. Order Denying Defendants’ Motion for New Trial and/or

   Remittitur, Document 294, pages 14-16, 2:14 -cv-260-ABJ, (D.C. Wyo.,

   2018), and held that “there is a generally recognized exception to this rule

   when the plaintiff ‘has a valid claim for punitive damages against the

   employer based on its independent negligence in hiring and retaining the

   employee.’” See also Frederick v. Swift Transportation Co., 616 P.3d 1078,

   1081 (10th Cir. 2010) (citing: ; Coville v. Ryder Truck Rental, Inc., 30

                          Motion to Extend – Page 5 of 7
        Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 6 of 7



          A.D.3d 744, 817 N.Y.S.2d 179, 180 (N.Y.App.Div.2006); McHaffie v.

          Bunch, 891 S.W.2d 822, 826 (Mo.1995); Tindall v. Enderle, 162 Ind.App.

          524, 320 N.E.2d 764, 768 (1974)). See also: Hunt v. Roadway Express,

          Inc., 2009 WL 10698635, 2 (D. Wyo. 2009) and cases cited therein.

      8. As is documented in a report authored by an experienced trucking safety

          industry expert, and filed within Plaintiffs’ expert witness designation

          [Doc. 17], Defendant and its driver acted in conscious disregard of the

          likelihood of injury to another motorist. This statement is not made lightly.

          Mr. Morgan, the trucking safety expert and consultant, identified in his

          report the multiple, factual bases for this conclusion including hiring of the

          driver in violation of Defendant’s own policies, a documented failure to

          train, a documented failure to supervise, and an admission that this crash

          was preventable.

      9. Plaintiff Rodney Miears was hurt on June 15, 2015. Despite the passage of

          four (4) plus years since the crash, Defendant Sysco has made zero efforts

          to resolve the case. Defendant is now trying to force Plaintiffs to mediation

          without making a single settlement offer. Plaintiffs respectfully submit

          this is an inauspicious start for any resolution and believe the mediation

          rules Plaintiffs have outlined would aid in resolution or reveal Defendant’s

          lack of good faith at the same.

      This Response is submitted for the purpose of aiding the Court’s understanding

of the present position of the parties in advance of the Court’s scheduled conference

call to discuss mediation.

                                 Motion to Extend – Page 6 of 7
 Case 2:18-cv-00225-NDF Document 18 Filed 10/07/19 Page 7 of 7




DATED this 7th day of October 2019.


                                          Stinson Law Group, P.C.


                                          By: /s/ Laurence W. Stinson
                                          Laurence W. Stinson
                                          1421 Rumsey Avenue
                                          Cody, Wyoming 82414
                                          307.587.0300
                                          Fax: 307.527.6092
                                          Attorney for Plaintiff




                       Motion to Extend – Page 7 of 7
